 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   STEVEN WAYNE BONILLA,                               No. 2:18-cv-2555 KJM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14   SISKIYOU COUNTY, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 10, 2019, the magistrate judge filed findings and recommendations, which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

23   findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the file, the court

26   finds the findings and recommendations to be supported by the record and by proper analysis.

27   /////

28   /////
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed September 10, 2019, are adopted in full;
 3         2. This action is dismissed.
 4   DATED: September 30, 2019.
 5
                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
